Exhibit 99.1 Contacts: Pat Sheaffer, Ron Wysaske or Kevin Lycklama, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earnings Increase to $1.7 Million in Second Fiscal Quarter; Highlighted by Strong Loan and Deposit Growth Vancouver, WA – October 29, 2015 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported net income of $1.7 million, or $0.07 per diluted share, in the second fiscal quarter ended September 30, 2015. This compares to net income of $1.6 million, or $0.07 per diluted share, in the preceding quarter and $1.1 million, or $0.05 per diluted share, in the second fiscal quarter a year ago. In the first six months of fiscal 2016 net income increased to $3.2 million, or $0.14 per diluted share, compared to $1.8 million, or $0.08 per diluted share, in the first six months of fiscal 2015. “We are very pleased with our strong balance sheet growth and improved profitability during the quarter,” said Pat Sheaffer, chairman and chief executive officer. “Loan and deposit growth was robust as we continued to capitalize on the strength of the economy in the greater Portland-Vancouver marketplace.” Second Quarter Highlights (at or for the period ended September 30, 2015) Net income increased to $1.7 million, or $0.07 per diluted share. Net interest margin was 3.64%. Total loans increased $25.7 million during the quarter to $595.9 million. Total deposits grew $34.5 million during the quarter to $757.0 million. Classified assets decreased to $7.5 million, or 7.2% of total capital. Non-performing assets declined to 0.52% of total assets. Total risk-based capital ratio was 16.45% and Tier 1 leverage ratio was 11.22%. Quarterly cash dividend of $0.015 per share was paid on October 27, 2015. Balance Sheet Review “Our strong loan growth during the quarter, particularly in the commercial real estate loan portfolio, contributed to solid balance sheet growth again this quarter,” said Ron Wysaske, president and chief operating officer. “Our loan pipeline remains strong as we continue to focus our teams on developing new relationships.At September 30, 2015, our loan pipeline totaled $64.8 million.” Total loans grew at an annualized rate of 18.0% during the quarter-ended September 30, 2015. Loan originations totaled $77.4 million during the quarter compared to $40.9 million in the preceding quarter. At September 30, 2015, there was an additional $25.0 million in undisbursed construction loans, the majority of which are expected to fund during the current fiscal year. Deposits increased $34.5 million during the quarter. Average deposit balances increased $14.8 million during the quarter and were $43.9 million higher than the second quarter a year ago. Checking accounts continue to account for the majority of the increase with balances growing by $26.4 million, or 9.3%, during the quarter. Checking account balances represented 40.8% of total deposits at September 30, 2015. RVSB Reports Second Quarter Fiscal 2016 Profits October 29, 2015 Page 2 At September 30, 2015, shareholders’ equity increased $1.9 million to $106.4 million compared to $104.4 million in the preceding quarter. Tangible book value per share improved to $3.57 at September 30, 2015 compared to $3.49 in the preceding quarter. The Company paid a $0.015 cash dividend on October 27, 2015. Income Statement Riverview’s net interest income for the second fiscal quarter increased to $7.2 million compared to $7.1 million in the preceding quarter and $6.7 million in the second fiscal quarter a year ago. The increase was due primarily to the strong growth in the loan and investment portfolios during the past fiscal year. The net interest margin was 3.64% in the second fiscal quarter compared to 3.69% in the preceding quarter and 3.61% in the second quarter a year ago. “Net interest margin continues to be impacted by our high cash balances and the low rate environment,” said Kevin Lycklama, executive vice president and chief financial officer. “Additionally, the preceding quarter included the collection of approximately $128,000 of past due interest on two prior nonaccrual loans which contributed an additional six basis points to the first quarter’s net interest margin.” Non-interest income was $2.2 million in the second fiscal quarter, a decrease of $333,000 compared to preceding quarter. The decrease was primarily attributable to the collection of $171,000 in prepayment penalties on loan payoffs in the first quarter along with a decrease in gain on sale of loans held for sale during the second quarter. In the first six months of fiscal 2016, non-interest income increased to $4.8 million compared to $4.4 million for the same period in prior year. Riverview Asset Management and Trust Company’s assets under management were $410.5 million at September 30, 2015 compared to $363.7 million a year ago.Asset management fees totaled $801,000 during the second quarter of fiscal year 2016 compared to $710,000 in the second quarter a year ago. Riverview’s non-interest expense was $7.3 million in the second quarter, a decrease of $461,000 compared to the preceding quarter. The decrease was due primarily to a decline in real estate owned (”REO”) expenses and salaries and employee benefits expense. Compared to the second quarter a year ago, non-interest expense decreased $390,000. The decrease from the prior year period was due to a $58,000 decrease in FDIC insurance premiums and a $168,000 decrease in occupancy expense due primarily to the closure of our Wood Village branch in October 2014 . Credit Quality “Our focus on improving our credit quality metrics continues to be successful, with non-performing loans (“NPL”) and REO balances declining during the quarter,” said Dan Cox, executive vice president and chief credit officer. NPLs were $3.8 million, or 0.63% of total loans, at September 30, 2015 compared to $3.8 million, or 0.66% of total loans, at June 30, 2015 and $11.7 million, or 2.12% of total loans, a year ago. During the last 12 months NPLs have declined by $8.0 million, or 67.9%. Loans past due 30-89 days were 0.14% of total loans at September 30, 2015 and June 30 2015. REO balances were $909,000 at September 30, 2015 compared to $1.3 million three months earlier. Sales of REO properties totaled $313,000 during the quarter, with $127,000 in write-downs and no new additions. Classified assets decreased to $7.5 million at September 30, 2015 compared to $14.7 million at June 30, 2015. The classified asset ratio was 7.2% at September 30, 2015 compared to 14.4% three months earlier. During the past twelve months, Riverview has reduced its classified assets by $17.7 million, or 70.3%. Riverview recorded a $300,000 recapture of loan losses during the second quarter of fiscal 2016 compared to a $500,000 recapture of loan losses during the preceding quarter. The recapture of loan losses reflects the improvement in credit quality and the decline in loan charge-offs during the past year. Net loan recoveries were $76,000 during the quarter compared to net loan recoveries of $75,000 in the preceding quarter. The allowance for loan losses at September 30, 2015 totaled $10.1 million, representing 1.70% of total loans and 268.2% of nonperforming loans. Capital Riverview continues to maintain capital levels well in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 16.45%, Tier 1 leverage ratio of 11.22% and tangible common equity to tangible assets of 9.24% at September 30, 2015. RVSB Reports Second Quarter Fiscal 2016 Profits October 29, 2015 Page 3 Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the Company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending total assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) September 30, 2015 June 30, 2015 September 30, 2014 March 31, 2015 Shareholders' equity $ Goodwill Other intangible assets, net Tangible shareholders' equity $ Total assets $ Goodwill Other intangible assets, net Tangible assets $ About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $896 million, it is the parent company of the 92 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 17 branches, including twelve in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its liquidity and earnings; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in RVSB Reports Second Quarter Fiscal 2016 Profits October 29, 2015 Page 4 significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Reports Second Quarter Fiscal 2016 Profits October 29, 2015 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) September 30, 2015 June 30, 2015 September 30, 2014 March 31, 2015 ASSETS Cash (including interest-earning accounts of $55,094, $33,271, $17,417 $ and $45,490) Certificate of deposits Loans held for sale Investment securities available for sale, at fair value Mortgage-backed securities held to maturity, at amortized 80 83 90 86 Mortgage-backed securities available for sale, at fair value Loans receivable (net of allowance for loan losses of $10,113, $10,337, $12,001, and $10,762) Real estate and other pers. property owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Bank owned life insurance TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES: Deposit accounts $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Junior subordinated debentures Capital lease obligation Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - Common stock, $.01 par value; 50,000,000 authorized, September 30, 2015 - 22,507,890 issued and outstanding; June 30, 2015 – 22,507,890 issued and outstanding; September 30, 2014 - 22,471,890 issued and outstanding; March 31, 2015 – 22,489,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership trust ) Accumulated other comprehensive loss (2
